Title: To George Washington from John Armstrong, 27 January 1789
From: Armstrong, John
To: Washington, George



Dear General
Carlisle [Pa.] 27th Janry 1789

Your very Obligeing letter of the 25th of April last came only to hand, and yeilded much Satisfaction to several Gentlemen of the Federal cast occasionally at this place, to find your decided opinion that Virginia would adopt the Constitution; and I cannot

suppress my Obligation to acknowledge the receit of that letter, otherwise ’tis matter of doubt whether any part of your time ought to be given to the consideration of what is to follow, but to avoid the light compliment of a blank sheet, I must send you the best I can.
I hope before this time, Sir, you have determined to yeild your services to the providential voice of God expressed in the voice of your country which I think appears to be an event morally certain: and whatever embarrasments you may apprehend to attend your acceptance, if a refusal involves still greater (as you will doubtless see) the consequent duty is thereby apparent. to this I shall add nothing, but as your day is, so may your strength be.
It is said that a large number & amongst them men of distinction too, are still harping on sudden or early amendments as they call them—this at the outsetting of the new Government & in our national situation, is not a little absurd, true there is wisdom requisite in hitting the proper medium of time for a revission—but perhaps some promisary good words early thrown out, assigning for delay a few of the many reasons that exist, may command the patience of the disquiet, as to this effect I have heard some of them ready to give their assent. I have at present no intention to mention any alterations or amendments that may be supposed to do good & which have frequently been spoken of, but beg leave to take notice of a certain defect which I humbly conceive belongs to most of our State Constitutions & to the newly adopted national Constitution also; but must prefix, wch I do with regret, that of all other alterations or amendments, this supposed defect is according to the present taste of too many men, the least likely to be supplyed.
The thing I mean is a religious Test or declaration, in a moderate, but significant extent or degree, our various Creeds need not be carried to any great length in this matter, but a Solemn acknowledgement of the One living & true God, who pervades the minds of all men, and shall judge us righteously at the end of this world, is perhaps the least (and perhaps enough) that should be required of those to whom we commit the important trust of which I need not give a detail: and seems at once to correspond to the reverence we owe to the deity, and that security

which may reasonably be expected by our fellowmen. If God is the Ruler of the universe, the Author & patern of all order & good Government, it seems highly becoming in constituting a National Government, that notice should be taken of his cognizance, as well as of his patronage in the execution of it: and the omission of it we may rather fear to be displeasing to him, who requires us to acknowlege him in all our ways. at best the Omission has but a lax, if not a cowardly appearance, and leaves no favourable aspect of the religion of America, either to posterity or to the nations of the world—farther the Omission leaves an open door for men of the most licentious principles to possess the first offices in the union, and altho’ some such might possibly be good Statesmen & even true to their particular trust, yet all such are in their measure a national reproach, and cannot be trusted thro’ process of time; so that the laxity complained of, virtually throws an unfavourable aspect not only on future policy, but on the Christian religion also. Deists & Socinians, who in this country are likely to do more injury to Christianity than any other Sect we know, are the avowed enemies of all tests, Articles & Creeds, civil or Religious; and for what purpose they are so, is no secret. the Test mentioned above lays no obstacle in these mens way to office (and perhaps therefore deficient) it only acknowledges the being of one God & that we are finally accountable to him—which in my opinion would at least be more respectable & give more Satisfaction to many of the Citizens, than as the Constitution now stands. I am aware of a variety of Objections to this doctrine, and some of them specious too, which doubtless may have influenced the conduct of many well disposed men on the point in question, but am obliged to consider them collectively, as light in the ballance.
Thus far am I gone in the forlorn hope, before I once recollected the strong Negative to any Religious Test expressed in the Constitution! and therefore for the present conclude this head, in full assurance of your candid construction & forgiveness. Very lately casting an eye on Mr Jeffersons Notes of Virginia—that Gentlemans Solutions of what he calls his 17th Query gives me considerable surprize & in short excited the thoughts on the foregoing Subject—to you I need quote but little of that query, being persuaded it has not passed your notice

—his catholick possition wherein with great ease & indifference he allows his fellow citizen the belief of “One God, twenty Gods, or no God at all” is without any parallell that I have met with and am much mistaken if it is not alike replete with ill policy as with very bad divinity—nor is this the only dangerous & exceptionable part of that Query, written as it is in the high taste of the Gentry mentioned above. the belief & experience of honest Socrates stands opposed to Mr Jefferson, for he lost his life because he would not reject the belief of one God and adopt or avow, that of a multiplicity of Gods! ’tis no small stigma on the Christian Religion that many of our younger Gentn some of whom possess fine talents too, should discover a greater attachment to the sentiments of Priestly & Price—Hume, Voltaire, & Rossau—than to those of the holy Scriptures themselves, or any of all the writings deduced from them! this dear Genl is what we have the greatest reason to fear, & prudently (I wish our Zeal would admit the word couragiously) guard against in our small measure as well as we can. I point at no individual amongst us, their own conversation & writings will but too probably point them out.
Soon after the existance of the new Government, Congress will receive various local representations, as so many candidates for the Seat of the Federal Town. I am no way sanguine on this point, but least this should be my last to you, beg leave to say that the two leading objects to a wise decision on that point, are Safety, and a practical, or accomodating reach of the Western Country. You have dilated on both yourself, there fore I shall not. There are a variety of lesser considerations involved in the question & some of very considerable moment which are also familiar to every one; but if the two things mentioned above, are allowed to preponderate there are no spots within my knowledge that will equally agree to them as Carlisle, or Watkins’s Ferry on Potomack—each of these have their respective circumstantial advantages, & if my opinion is free from prejudice as I think it is, these in a comparative view are clearly in favour of Carlisle. In opposition to any place remote from the Sea, I might tell you a fable of the forseable address & irresistable locution of Oysters & fish, which some modern thinkers have got into their heads, but how the discovery or efficacy of

this phenomenon should thus early become a leading trait in the patriotick character, is yet to be discussed. I have dear General the honor to be, your Sincerely Affectionate And most humble Servt

John Armstrong


Our Representatives are I believe all Federal, but in some other important respects the choice is not thought so respectable as the State admitted of & the weight of the business requires In yr situation I look for no acknowlegement of this letter. may God sustain & direct you.

